Allowable Subject Matter
Claims 13-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Appellant’s response on page 2 of the appeal brief filed April 04, 2021 with respect to claim 13 have been fully considered and are persuasive.  In the final office action, in rejecting claim 13, the limitation“…each of the optical ring resonators comprising a respective optical waveguide loop that includes at least a portion of a respective semiconductor diode capable of generating a respective photocurrent in response to light in said respective optical waveguide loop…” was thought to be associated with diode 11521-1152N and photocurrent 11521-1152N of Fig. 13; and the limitation “a light source (110) configured to transmit a plurality of carrier wavelengths (λ1-λN) through an optical waveguide (130), each of the carrier wavelengths being modulated at a different respective frequency; a plurality of optical ring resonators (1401-140N) optically coupled to the optical waveguide at respective locations along the optical waveguide to receive the plurality of carrier wavelengths” was thought to be associated with Fig. 1.    
On page 2 of the appeal brief, appellant explains that the limitation “….at least a portion of a respective semiconductor diode (e.g., 212/214) capable of generating a respective photocurrent (e.g., Ipc) in response to light in said respective optical waveguide loop…” is shown on Fig. 3.  Support of such limitation is found on page 9, line 32 to page 10, line 6 of the specification.  Based on this, the limitation of claim 13 is shown by the ring resonators of a specific design and biasing of Fig. 1.    
Therefore, based on the interpretation of the claim in view of the remarks in the appeal brief, the final rejection of claim 13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571) 272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALZID E SINGH/Primary Examiner, Art Unit 2637